Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over German Patent Publication No. 10206085 to Bansch et al., in view of U.S. Patent Application Publication No. 2003/0205439 to Henrich et al.
Regarding Claims 1-10, 12-13, and 18: Bansch discloses a device to minimize vibrations transmitted from a motor vehicle transmission to a gear shift lever, comprising:
a mounting site 5 defining a center axis (horizontal dashed line in FIG. 2) and having radial spaces that are axially spaced apart to accept to accept radial flanges or ribs of an actuating member secured to a gear shift lever (see Paragraph [0002] of the attached machine translation and FIG. 2; i.e., the mounting site does not have an internally-threaded threaded insert as recited in amended Claim 1 which is configured to detachably secure the gear shift lever to the mounting site 5.  Bansch does not disclose the other limitations of Claim 1 relating to the “threaded insert”);
an outer receiving element 5 arranged in a receptacle 2, said outer receiving element 5 defining an inner receiving element 6 configured to receive a mounting element of an input or output element of the transmission; and
elastic damping element 13 between the outer receiving element 5 and the inner receiving element 6, the elastic damping element 13 having a wall with a wave profile that faces the outer or inner receiving element (see FIG. 3; Claim 1), and
wherein the outer receiving element 5 and the mounting site 5 are configured in one piece and have a shared base body (see FIG. 2; Claim 2) and
wherein the wave profile is configured of alternating partially circular or semi-circular projections and depressions (see FIG. 3; Claim 3), and
wherein the damping element 13 has at least one rim that is beveled, canted, or rounded off (Claim 4), and
wherein at least one of the outer receiving element 5, the inner receiving element 6 and the damping element 13 has an annular or hollow cylindrical shape (Claim 5), and
wherein the inner receiving element 6 has a bushing in which the mounting element of the input or output element is securable (see FIG. 2; Claim 6), and
wherein the bushing is configured as a socket of a ball-and-socket joint (see FIG. 2), and the mounting element of the input or output element has a ball head that can be latched or clipped into said socket (Claim 7), and
wherein the inner receiving element 6 has a cylindrical sleeve 7 in which the bushing is arranged (see FIG. 2; Claim 8), and
wherein the sleeve 7 has a tapered passage, and the bushing has a corresponding taper that is securable in at least one axial direction within the sleeve 7 (see FIG. 2; Claim 9), and
wherein the inner receiving element 6 has a closure element 10, 8 on each end in the axial direction relative to the eyelet-like outer receiving element that is used to secure the inner receiving element 6 to the outer receiving element 5 in the axial direction (see FIG. 2; Claim 10), and
Claim 12), and
wherein at least one of the two closure elements 10 has an encircling groove with which the sleeve 7 engages when in an assembly position (Claim 13), and
wherein an encircling, annular projection is arranged on at least one front face of the damping element 13 (Claim 18).
Regarding Claim 1, Bansch does not disclose wherein the mounting site 5 has an internally-threaded threaded insert therein configured to detachably secure the gear shift lever to the mounting site 5, said threaded insert having an outer contour of a shape that resists twisting of the threaded insert about the center axis when said threaded insert is held in the mounting site 5.
Henrich teaches a similar device in which a mounting site 30 has an internally-threaded profiled insert 22, 24 configured to detachably secure an actuating member 12 to the mounting site 30, said internally-threaded profiled insert 22, 24 having an outer contour of a shape that resists twisting of the profiled insert about a center axis (see FIG. 4) when said profiled insert is held in the mounting site 30.  Paragraph [0038] teaches “[i]t is understood that the profiling of the profiled segments 22, 24 corresponds to the external profiling 14 of the component 12.”
Based upon the Henrich teaching, the Office submits it would have been obvious to those having ordinary skill in the art at the time of filing to modify the device disclosed by Bansch to include a mounting site 5 which has an internally-threaded threaded insert (such as the internally-threaded profiled insert 22, 24 taught by Henrich) which is configured to detachably secure the gear shift lever to the mounting site 5, said threaded insert having an outer contour of a shape that resists twisting of the threaded insert about the center axis when said threaded insert is held in the mounting site 5.
Claim 11: Bansch, as modified by Henrich in the rejection of Claim 1 above, discloses the device according to claim 10, but does not disclose or suggest wherein the bushing and at least one of the two closure elements 10, 8 are configured in one piece in the form of a hollow cylinder having an encircling collar or flange at one end.  Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to integrally form the bushing and at least one of the closure elements (e.g., closure element 8), since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  As modified, the one piece would be in the form of a hollow cylinder having an encircling collar or flange at one end.
Claim 14: Bansch, as modified by Henrich in the rejection of Claim 1 above, discloses the device according to claim 1, wherein the threaded insert is a nut or a polygonal nut (see Paragraph [0038] of Henrich which teaches “[i]t is understood that the profiling of the profiled segments 22, 24 corresponds to the external profiling 14 of the component 12”).
Claim 15: Bansch, as modified by Henrich in the rejection of Claim 1 above, discloses the device according to claim 1, wherein the threaded insert has an axis and the receptacle has an axis, and the axis of the threaded insert runs orthogonally to the axis of the receptacle.
Claim 17: Henrich teaches a mounting site to which an actuating member 12 is secured has a support or a guide 16 for the actuating member 12.  Thus, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify Bansch, as modified by Henrich in the rejection of Claim 1 above, such that the mounting site to which an actuating member is secured has a support or a guide for the actuating member.

Response to Arguments
Applicant's arguments filed on 05/03/2021 have been fully considered but they are not persuasive.
Applicant argues that “The Examiner contends that the profiling of the profiled segments 22, 24 in Henrich correspond to the profiling 14 of the component 12 of claim 1 of the current application.”  The Office respectfully disagrees.  As an initial matter, claim 1 does not recite a “profiling 14” or a “component 12.”  Further, the Examiner characterized element 22, 24 of Henrich as the claimed internally-threaded threaded insert.  Applicant goes on to argue how various disclosed elements of the pending application (e.g., threaded insert 11, 12, mounting site 10) are different than elements disclosed in Henrich.  The Office finds those arguments to be moot, because it is submitted that the combination cited above reads upon the device recited in amended Claims 1-18.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
German Patent Publication No. 10206085 to Bansch et al. and U.S. Patent Application Publication No. 2003/0205439 to Henrich et al. are considered to be the closest prior art.  
The closest prior art does not disclose or suggest a nut which is integrated by means of injection molding into the base body of the device according to Claim 2 (as recited in Claim 16).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/RANDELL J KRUG/Primary Examiner, Art Unit 3658